WITHDRAWN 10-12-11
                                                            REISSUED 10-12-11
                              IN THE
                      TENTH COURT OF APPEALS

                             No. 10-11-00089-CV

BEN L. RICHARDSON, SR. AND
MELBA RICHARDSON, INDIVIDUALLY
AND AS SURVIVING HEIRS OF JOHN
KENNEDY RICHARDSON AND AS NEXT
FRIENDS OF MINOR CHILDREN,
SARAH RICHARDSON, JOHN RICHARDSON,
AND JOSHUA RICHARDSON; SUNSHINE
RICHARDSON, INDIVIDUALLY AND AS SURVIVING,
                                   Appellants
v.

MICHAEL LEE CRAWFORD,
                                                    Appellee



                       From the 414th District Court
                         McLennan County, Texas
                        Trial Court No. 2007-2176-5


                       MEMORANDUM OPINION

      Appellants, Ben L. Richardson, Melba Richardson, Sarah Richardson, John

Richardson, Joshua Richardson, Sunshine Richardson, Katelyn Richardson, and the

estate of John Kennedy Richardson, complain about a summary judgment order in
favor of appellee, Michael Lee Crawford. In three issues, appellants argue that the trial

court erred in: (1) granting summary judgment in favor of appellee because material

fact issues existed as to their negligent entrustment and negligent storage claims; and

(2) overruling objections to third-party testimony regarding “(a) the killer’s intent to

steal the handgun, and (b) the intent to kill [the deceased].” We affirm.

                                          I. BACKGROUND

       This appeal stems from the murder of John Kennedy Richardson on June 5, 2005,

by his wife, Gretchen Williams Richardson. Gretchen admitted to shooting John on a

Waco highway during the early morning hours of June 5, 2005, with a .38 Smith &

Wesson snub-nose, five-shot revolver that was owned by appellee.

       Gretchen and appellee both worked as real estate agents at Stewart R. Kelly Real

Estate, Inc. d/b/a Kelly, Realtors (“Kelly Realtors”), a local company specializing in real

estate transactions. By all accounts, Gretchen and appellee were friends. Gretchen,

however, did not get along with many of her co-workers, and in fact, many of her co-

workers alleged that they were scared of how manipulative, vindictive, hateful, and

intimidating Gretchen could be.1 Appellee testified that he did not see that side of

Gretchen. He and Gretchen often had lunch together and shared “off-color” jokes via

email. Despite rumors to the contrary, appellee denied that he had an affair with

Gretchen, though several of Gretchen’s colleagues provided statements to police


       1  One of Gretchen’s colleagues recalled an instance where Gretchen “forked” someone’s yard.
“Forking” apparently involves the concealing of forks in the ground with the prongs up so that anyone
who walks across the yard will be injured by the spikes. In addition, several colleagues recalled that
Gretchen yelled at John on the phone and often stated that she hated him. However, no evidence in the
record indicates that appellee was aware of these incidents.

Richardson v. Crawford                                                                         Page 2
indicating that Gretchen boasted of having affairs with several men, including several at

the Kelly Realtors office.   Appellee claimed that Gretchen told him that she was

unhappy with her marriage, but she never indicated that she intended to kill her

husband. Appellee recommended that Gretchen seek a divorce.

       Gretchen testified that her downward spiral began in January 2005, when she

became depressed during recovery from a hysterectomy. At that time, Gretchen began

abusing prescription pain pills and staying out during all hours of the night. Several of

Gretchen’s colleagues observed her asleep at her desk when they arrived at work early

in the morning. Gretchen acknowledged that she continually worked to obtain more

prescription pain pills through doctors and other sources.

       When Gretchen arrived home just before midnight on June 4, 2005, John

confronted Gretchen about her drug abuse. Gretchen had been drinking alcohol that

night, and she had taken some Ambien and five to eight Hydrocodone pills. John told

Gretchen that he had informed the doctors who had prescribed the pills about her drug

abuse and requested that they no longer prescribe medications to Gretchen. Enraged,

Gretchen verbally and physically fought with John until he let her leave the house.

Gretchen was intent on showing John that he could not stop her from procuring drugs

whenever she wanted.

        After leaving the house, Gretchen went to the Kelly Realtors office. When she

arrived at the office, it was dark, as it was shortly after midnight on June 5th. Gretchen

recalled that appellee left a loaded gun in his desk drawer, which was intended to be

used by women in the office who either came in early or stayed late and were without a

Richardson v. Crawford                                                              Page 3
male escort. Appellee testified that the Compass Bank building next door had recently

been robbed; he believed that the women in the office could use the protection.

Gretchen stated that appellee told the women of the office that they could also take the

gun with them for protection when showing properties to suspicious people or in bad

parts of town. Gretchen recalled that she took the gun to show properties on four or

five different occasions. Appellee, however, denied that the women had permission to

take the gun off the premises of the office. Nevertheless, when Gretchen arrived at the

office on June 5th, she went to appellee’s office, opened his desk drawer, moved to the

side the tray that was concealing the gun, and took the gun with her. Gretchen noted

that she called John after she left the office, but he answered the phone angry and asked

several questions.2

        Gretchen left the office and went to an apartment complex in Robinson, Texas, to

buy drugs. She alleged that it was her intent to use the gun taken from appellee’s desk

for protection during the drug deal, not for the showing of properties. She bought $400

worth of drugs, which, as Gretchen noted, may have included methamphetamines.

        According to Gretchen, as she was driving on Loop 340 towards her home in

Lorena, Texas, she realized that John was flashing the lights of his truck while driving

behind her. They both pulled over to the side of the road and stopped their vehicles.

Gretchen believed that John had followed her to witness the purchase of the drugs,

which “really put [her] in a state.” John got out of his truck and approached Gretchen.

        2Gretchen initially testified that she pulled into a strip mall located on Franklin Avenue to call
John from a pay phone, though she had her cell phone in the car. However, she could not recall exactly
where the telephone call was made, and she acknowledged that police “[p]robably” discovered when the
phone call was made by “tracing through cell phone records.”

Richardson v. Crawford                                                                             Page 4
Appellee’s gun sat in Gretchen’s lap, wrapped in a T-shirt. John yelled at Gretchen as

he approached, and after she exited the vehicle, she yelled “Just shut up!” while firing a

warning shot into the air. John continued to argue with Gretchen and instructed her to

stay away from the couple’s children. Gretchen then shot John several times, including

once in the leg and twice in the back. Gretchen alleged that she only recalled shooting

John in the leg and that her next memory was of John’s head in her lap when the police

arrived. She did remember, however, panicking about the drugs and trying to plant

them on John so that she would not be charged with drug possession. John died as a

result of the gunshot wounds inflicted by Gretchen.

       When first questioned by police about the incident, Gretchen blamed an

unknown African-American male for the shooting and claimed that it was a drug deal

that had gone bad. She later admitted to shooting John and subsequently pleaded

guilty to the murder of John, which resulted in a forty-year prison sentence for her.

       On June 6, 2007, appellants filed their original petition against appellee and

defendants, Kelly Realtors, Stewart Ragan Kelly, and Trammell Reid Kelly, asserting

wrongful death and survival claims based upon theories of negligent entrustment and

“negligent storage of a dangerous instrumentality.”3 Appellee filed a general denial,

denying all of the allegations contained in appellants’ original petition, and a motion to

designate Gretchen as a responsible third party—a motion which the trial court granted.




       3 In their first amended petition, appellants dropped all of their claims against all defendants
except appellee.


Richardson v. Crawford                                                                          Page 5
        Appellee later filed a traditional motion for summary judgment, arguing that

issues of material fact did not exist as to appellants’ causes of action. Appellants filed a

response to appellee’s summary judgment motion, which included, among other things,

the full deposition testimony of appellee; Gretchen; Stewart; Trammell; and Tracy A.

O’Connor, a Lieutenant with the Robinson Police Department who investigated this

incident; various written statements given by Gretchen’s colleagues at Kelly Realtors;

and documents pertaining to handgun safety and the procurement of a concealed

handgun license.

        Appellee filed objections to appellants’ summary judgment evidence, all of

which were denied by the trial court except for:

        the purported testimony of Gretchen Richardson, to the extent that it is
        utilized in a manner contrary to her guilty plea to first[-]degree murder,
        which includes both the intent to commit homicide, as well as a denial of
        any lack of capacity, with respect to pages 68-69 of the Gretchen
        Richardson deposition, Exhibit 1.[4]

The trial court subsequently granted appellee’s motion for summary judgment and

ordered that appellants take nothing from appellee. This appeal followed.

              II. NEGLIGENT ENTRUSTMENT & NEGLIGENT STORAGE OF A FIREARM

        In their first issue, appellants argue that Texas courts recognize the tort claim of

negligent entrustment of a firearm and that the trial court erred in concluding that no

material fact issue existed as to the elements of appellants’ negligent entrustment claim.

In their second issue, appellants contend that, even if Gretchen’s use of appellee’s gun


        4  On pages 68-69 of her deposition, Gretchen testified that she “definitely didn’t” intentionally
and knowingly kill John. This testimony contradicted her previously-entered guilty plea, and as such, the
trial court sustained appellee’s objection to this testimony.

Richardson v. Crawford                                                                             Page 6
was unauthorized, Texas courts should recognize a claim for negligent storage of a

firearm and that material fact issues exist as to that claim.

A. Standard of Review

       We review the grant or denial of a traditional summary judgment de novo. See

Creditwatch, Inc. v. Jackson, 157 S.W.3d 814, 816 n.7 (Tex. 2005); Provident Life & Accident

Ins. Co. v. Knott, 128 S.W.3d 211, 215-16 (Tex. 2003). A movant is entitled to summary

judgment if he demonstrates that no genuine issues of material fact exist and that he is

entitled to judgment as a matter of law. See TEX. R. CIV. P. 166a(c); see also Sw. Elec.

Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex. 2002). The movant bears the burden of

proof in a traditional motion for summary judgment, and all doubts about the existence

of a genuine issue of material fact are resolved against the movant. See Sw. Elec. Power

Co., 73 S.W.3d at 215. We take as true all evidence favorable to the non-movant, and we

indulge every reasonable inference and resolve any doubts in the non-movant’s favor.

See Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005).

       We will affirm a traditional summary judgment only if the record establishes that

the movant has conclusively proved its defense as matter of law or if the movant has

negated at least one essential element of the plaintiff’s cause of action. IHS Cedars

Treatment Ctr. of Desoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 798 (Tex. 2004); see Am.

Tobacco Co. v. Grinnell, 951 S.W.2d 420, 425 (Tex. 1997).        A matter is conclusively

established if reasonable people could not differ as to the conclusion to be drawn from

the evidence. City of Keller v. Wilson, 168 S.W.3d 802, 816 (Tex. 2005); see Goodyear Tire &

Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007). Only when the movant has

Richardson v. Crawford                                                                Page 7
produced sufficient evidence to establish its right to summary judgment does the

burden shift to the non-movant to come forward with competent controverting

evidence raising a genuine issue of material fact with regard to the element challenged

by the defendant. Rhone-Poulenc, Inc. v. Steel, 997 S.W.2d 217, 223 (Tex. 1999).

B. Applicable Law

       At the outset of our analysis of appellants’ contentions, we note that this Court

has not recognized a cause of action for negligent entrustment of a firearm. A few other

Texas courts, however, have recognized a cause of action for negligent entrustment of a

firearm. See Prather v. Brandt, 981 S.W.2d 801, 806 (Tex. App.—Houston [1st Dist.] 1998,

pet. denied); Kennedy v. Baird, 682 S.W.2d 377, 378-79 (Tex. App.—El Paso 1984, no writ).

In recognizing this cause of the action, the courts have analogized negligent

entrustment of a firearm to negligent entrustment of an automobile. See Prather, 981
S.W.2d at 806; see also Kennedy, 682 S.W.2d at 378-79.

       The Second Restatement of Torts provides that a person who gives a chattel to

another, knowing the other person, due to youth, inexperience, or other factors, is likely

to use the chattel in a manner involving unreasonable risk of harm to himself or others,

may be held liable for harm caused by the use of the chattel. RESTATEMENT (SECOND) OF

TORTS § 390 (1965); see Prather, 981 S.W.2d at 806 (citing Rodriguez v. Spencer, 902 S.W.2d
37, 42 (Tex. App.—Houston [1st Dist.] 1995, no writ)).

       To establish negligent entrustment of an automobile, a plaintiff must prove the

following elements: (1) the owner entrusted the automobile (2) to a person who was an

incompetent or reckless driver (3) who the owner knew or should have known was

Richardson v. Crawford                                                               Page 8
incompetent or reckless; (4) the driver was negligent; and (5) the driver’s negligence

proximately caused the accident and the plaintiff’s injuries. Prather, 981 S.W.2d at 806;

see Mayes, 236 S.W.3d at 758.

C. Negligent Entrustment

        Though we have not specifically recognized a cause of action for negligent

entrustment of a firearm, even if we were to apply the negligent entrustment factors

articulated in Prather and Mayes, we cannot say that appellants’ summary judgment

evidence raises a genuine issue of material fact so as to preclude summary judgment. 5

See Prather, 981 S.W.2d at 806; see also Mayes, 236 S.W.3d at 758.

        In his motion for summary judgment, appellee asserted that: (1) he had no legal

duty to prevent unforeseeable criminal acts; (2) the evidence did not establish that he

could have foreseen Gretchen’s intentional act of murdering John; (3) appellants’

negligent entrustment claim must fail because there is no evidence that he knew that

Gretchen was incompetent or reckless in handling guns and because Gretchen engaged

in an intentional act using the gun; and (4) Gretchen’s criminal act is a superseding

cause breaking the causation chain.

        In her deposition testimony, Gretchen admitted that it was not foreseeable to

anyone at Kelly Realtors that she would kill John.                  She did testify that she was

depressed and abusing drugs, but she hid that from her colleagues at the office, though

she described herself as a “walking time bomb.” She also admitted that John kept


        5 Though we analyze the merits of appellants’ first issue, this should not be interpreted to mean
that we recognize “negligent entrustment” to include personal property, in general, or of a firearm, in
particular, as a cause of action.

Richardson v. Crawford                                                                            Page 9
several guns around the house and that a couple of them were left unsecured

underneath their bed or in a closet. When asked whether she knew how to use a gun

“enough to where you could shoot and kill your husband,” Gretchen responded in the

affirmative. She also recalled going to a gun range and learning how to shoot a gun

when she was seventeen years old and that she had shot a rifle with her mother-in-law.

Despite her experience with handling firearms, Gretchen did not believe that she was

“fit or qualified to use a handgun for off-site self-defense protection.”

       Gretchen noted that she only told appellee that she had some family problems,

but she did not “use him as a sounding board.” She did not recall telling appellee about

any violence or threats of violence in her home or about her drug use.                       She did,

however, tell appellee about affairs that she was having. Gretchen recalled that she

often joked with other colleagues at Kelly Realtors about killing John by poisoning his

food6; however, there is no testimony establishing that she informed appellee of her

intent to kill John. When Gretchen’s trial counsel asked Gretchen whether she would

have murdered John had appellee not provided the gun, she responded:

              We would have argued, and I would have driven off to my
       brother’s house and probably stayed gone for a while, like I did other
       times. . . . If I hadn’t had it with me, there would have been no way to kill
       him, and it was just an instant reaction, just anger and—you know.

Gretchen characterized the scope of appellee’s permission to use the gun as follows:



       6 Lieutenant O’Connor stated that, based on his investigation, Gretchen’s murder of John was
premeditated and that, when she spoke to police at the scene of the incident, she was cold, callous, and
“[n]oncaring.” Lieutenant O’Connor did not believe that Gretchen handled the gun negligently or that
the gun discharged accidentally. Furthermore, the fact that the gun was wrapped in a T-shirt led
Lieutenant O’Connor to conclude that Gretchen sought to conceal the gun.

Richardson v. Crawford                                                                          Page 10
       He had said if we were meeting a client that we were leery of, we could
       take it with us, or if—his preference was that clients would meet us at the
       office so that other people could see them and, you know, they would
       know that someone was aware that that’s who we were going to be with,
       but if that wasn’t the case and another male agent was not available, that
       we could use the gun.

Nevertheless, she took the gun for protection while she purchased drugs from a dealer

at an apartment complex in Robinson.         Lieutenant O’Connor described Gretchen’s

taking of the gun for that purpose as a theft.

       Appellee stated that he had no knowledge of the shooting or that Gretchen

intended to shoot John. At the time of the incident, appellee was on a cruise to Mexico

with his wife.     Appellee denied giving anyone permission to use the gun in the

commission of a criminal act or to take the gun out of the office, though Gretchen was

permitted to use the gun “[i]f she had an issue in the office.” Appellee was unaware

that Gretchen was abusing drugs or that she was depressed.

       As a general rule, “a person has no legal duty to protect another from the

criminal acts of a third person.” Walker v. Harris, 924 S.W.2d 375, 377 (Tex. 1996). But,

in Phan Son Van v. Pena, the Texas Supreme Court noted that:

       The act of a third person in committing an intentional tort or crime is a
       superseding cause of harm to another resulting therefrom, although the
       actor’s negligent conduct created a situation which afforded an
       opportunity to the third person to commit such a tort or crime, unless the
       actor at the time of his negligent conduct realized or should have realized
       the likelihood that such a situation might be created, and that a third
       person might avail himself of the opportunity to commit such a tort or
       crime.

990 S.W.2d 751, 753 (Tex. 1999) (emphasis in original); see Nixon v. Mr. Prop. Mgmt. Co.,

690 S.W.2d 546, 550 (Tex. 1985) (holding that third-party criminal conduct is a

Richardson v. Crawford                                                               Page 11
superseding cause unless the criminal conduct is a foreseeable result of such

negligence).

       To impose liability on a defendant for negligence in failing to prevent the
       criminal conduct of another, the facts must show more than conduct that
       creates an opportunity to commit crime—they must show both that the
       defendant committed negligent acts and that it knew or should have
       known that, because of its acts, the crime (or one like it) might occur.

Barton v. Whataburger, Inc., 276 S.W.3d 456, 462 (Tex. App.—Houston [1st Dist.] 2008,

pet. denied); see RESTATEMENT (SECOND) OF TORTS § 448 (1965); see also R.K. v. Ramirez,

887 S.W.2d 836, 846 (Tex. 1994) (Enoch, J., dissenting) (noting that the essence of

negligent entrustment is an awareness by the entrustor of the propensity of the actor to

commit the act upon which the negligence claim is based).

       “Foreseeability . . . requires that a person of ordinary intelligence should have

anticipated the danger created by a negligent act or omission.” Doe v. Boys Club of

Greater Dallas, Inc., 907 S.W.2d 472, 478 (Tex. 1995). A danger is foreseeable if its general

character might reasonably be anticipated, if not its precise manner. Travis v. City of

Mesquite, 830 S.W.2d 94, 98 (Tex. 1992). This determination involves a practical inquiry,

based on common experience applied to human conduct, and asks whether the injury

might reasonably have been contemplated as a result of the defendant’s conduct. Doe,
907 S.W.2d at 478. Importantly, “[f]oreseeability requires more than someone, viewing

the facts in retrospect, theorizing an extraordinary sequence of events whereby the

defendant’s conduct brings about the injury.” Id.

       Here, Gretchen admitted that no one at Kelly Realtors, including appellee, could

have foreseen that she intended to murder John. In addition, Gretchen stated that she

Richardson v. Crawford                                                                Page 12
wore a “mask” at work to conceal her depression, drug abuse, and the problems she

was allegedly having at home. Assuming without deciding that appellee was negligent

in leaving the gun in his desk for others at the office to use, appellants have not

tendered evidence demonstrating that appellee knew or should have known that

Gretchen would use his gun to shoot John. In fact, Gretchen testified that she took the

gun from appellee’s desk to use for protection while she purchased drugs, which was

also outside the scope of permission provided by appellee. Essentially, Gretchen used

appellee’s gun in the commission of two separate criminal acts. Though appellee was

aware that Gretchen was not happy in her marriage to John, appellee had no

knowledge that Gretchen intended to kill John.                  Rather, appellee suggested that

Gretchen file for divorce.         As such, we believe that Gretchen’s intentional act of

shooting John was unforeseeable and would constitute a superseding cause of harm

which breaks the chain of causation. See Schneider v. Esperanza Transmission Co., 744
S.W.2d 595, 596-97 (Tex. 1987) (finding, in a negligent entrustment case, no proximate

cause because the defendant’s entrustment of a truck to a driver did not cause the

accident, and the defendant’s knowledge about the driver’s record of speeding tickets

did not lead it to foresee the accident resulting in injury)7; see also Pena, 990 S.W.2d at

753; Doe, 907 S.W.2d at 478; Nixon, 690 S.W.2d at 550; Barton, 276 S.W.3d at 462.




        7 Specifically, in Schneider, Esperanza Transmission Company, an oil-field pipeline company,
provided a pick-up truck to one of its employees for business and personal use. 744 S.W.2d 595, 595 (Tex.
1987). The employee and a friend of his went to a dance one night. Id. Upon leaving the dance hall, the
employee stated that he had drank too much and asked his friend to drive the pick-up truck. Id. The
friend subsequently collided with the rear of a vehicle driven by Schneider. Id.

Richardson v. Crawford                                                                           Page 13
       Because the summary judgment record conclusively negates the proximate

causation element of appellants’ negligent entrustment cause of action, we cannot say

that the trial court erred in granting summary judgment in appellee’s favor. See Mason,
143 S.W.3d at 798; Grinnell, 951 S.W.2d at 425; see also Mayes, 236 S.W.3d at 758; Prather,
981 S.W.2d at 806. And, as a secondary ground supporting the trial court’s summary

judgment order, we note that the summary judgment record demonstrates that

Gretchen has experience handling firearms, though she does not have a license to carry

a firearm; her house contained several unsecured firearms; that she hid her alleged

emotional instability from her colleagues; and that appellee did not have any inkling

that Gretchen was mentally unstable or lacked experience handling firearms; thus, the

record conclusively negates the reckless or incompetent element of appellants’

negligent entrustment claim. See Mayes, 236 S.W.3d at 758; Prather, 981 S.W.2d at 806;

see also Williams v. Steves Indus., Inc., 699 S.W.2d 570, 571 (Tex. 1985) (“[W]hether a

driver has a license does not determine whether a driver is, in fact, incompetent.”)

(emphasis in original); Robson v. Gilbreath, 267 S.W.3d 401, 406 (Tex. App.—Austin 2008,

pet. denied) (stating that mere involvement in an accident does not create an inference

or conclusion that a driver is incompetent or reckless, and evidence that a driver is

inexperienced, without more, does not permit an inference that a driver lacked

judgment or perception or was otherwise an incompetent driver).             Based on the

foregoing, we overrule appellants’ first issue.




Richardson v. Crawford                                                              Page 14
D. Negligent Storage

        With respect to their second issue, appellants acknowledge that no Texas court

has recognized an independent cause of action for negligent storage of a firearm.

Nevertheless, appellants direct us to cases from several other states where such a claim

purportedly exists. See, e.g., Jupin v. Kask, 849 N.E.2d 829, 842 (Mass. 2006); Gallera v.

Koskovich, 836 A.2d 840, 851 (N.J. 2003); Heck v. Stoffer, 786 N.E.2d 265, 271 (Ind. 2003);

see also Andrew J. McClurg, Armed and Dangerous: Tort Liability for the Negligent Storage

of Firearms, 32 CONN. L. REV. 1189 (2000). While the authority cited by appellants from

other state courts constitutes persuasive authority, none of it is binding on this Court.

See Penrod Drilling Corp. v. Williams, 868 S.W.2d 294, 296 (Tex. 1993) (stating that

opinions from any federal or state court may be relied on a persuasive authority, but

Texas appellate courts are obligated to follow only higher Texas courts and the United

States Supreme Court). Given that neither the Texas Supreme Court nor our sister

courts in Texas have recognized a claim for negligent storage of a firearm, we decline to

do so at this time.8 Accordingly, we overrule appellants’ second issue.


        8 It is also noteworthy to mention that one Texas court declined to hold a gun store liable with
regard to a complaint that is similar to the negligent-storage contention made here. See Ambrosio v.
Carter’s Shooting Ctr., Inc., 20 S.W.3d 262, 269 (Tex. App.—Houston [14th Dist.] 2000, pet. denied). In
Ambrosio, a Smith & Wesson handgun was stolen from an unlocked display case at a gun store by a
customer when the store attendants were helping other customers. Id. at 264. Subsequently, the stolen
gun was sold to another, who used the gun in several violent crimes, including the murder of a man
during a carjacking. Id. The family of the man killed during the carjacking filed suit against the gun store
for negligence, negligence per se, strict liability, and gross negligence. Id. at 263. Specifically, appellants
asserted that “appellee violated its duty to exercise care in the storage and display of its firearms” and
that the violation of this duty caused the death of Alek Ambrosio. Id. Appellants also argued that
appellee’s lax security previously resulted in thefts of other guns from the store. Id. at 269. The Ambrosio
court held that summary judgment was proper because “appellee’s failure to exercise care in the storage

Richardson v. Crawford                                                                                Page 15
                              III. GRETCHEN’S THIRD-PARTY TESTIMONY

         Though appellants list, in their issues presented, a third issue pertaining to the

trial court’s overruling of their objections to Gretchen’s third-party testimony regarding

her intent to steal appellee’s gun and her intent to kill John, appellants do not provide

any argument or authority in support of this issue. As a result, we conclude that this

issue has been inadequately briefed and, therefore, waived. See TEX. R. APP. P. 38.1(i)

(providing that a “brief must contain a clear and concise argument for the contentions

made, with appropriate citations to authorities and to the record”).                       We overrule

appellants’ third issue.

                                             IV. CONCLUSION

         Having overruled all of appellants’ issues, we affirm the judgment of the trial

court.



                                                          AL SCOGGINS
                                                          Justice


Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed August 17, 2011
[CV06]




and display of its firearms is too remote and attenuated from the criminal conduct of the . . . car[]jackers
to constitute a legal cause of injury to either Alek Ambrosio or his parents.” Id. at 266.

Richardson v. Crawford                                                                              Page 16